Citation Nr: 0300773	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  98-21 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1965 to February 
1969.  He serviced in the waters adjacent to the Republic 
of Vietnam while stationed on board the U.S.S. Bayfield 
from February to May 1967; and with the U. S. Navy Support 
Activity in Danang, Vietnam from January 1968 to January 
1969.

This appeal arises from a January 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fort Harrison, Montana, which determined that the 
veteran had failed to submit the requisite new and 
material evidence required to reopen a claim for 
entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The veteran appealed this 
determination.  By rating decision of November 1997, the 
RO found that the veteran had submitted the requisite new 
and material evidence and reopened the claim for service 
connection.  In August 1999, the Board of Veterans' 
Appeals (Board) concurred with this determination.  The 
Board remanded the claim for service connection in August 
1999 for development of the medical evidence.  It has now 
returned for appellate consideration.

A hearing was held in July 1999 before a traveling member 
of the Board sitting at the RO.  This Board member will 
make the final determination in this case.  See 
38 U.S.C.A. §§ 7102(a), 7107(c) (West 1991 & West Supp. 
2002).

In October 2002, the Board notified the veteran and his 
representative of its intention to rely on evidence that 
it obtained subsequent to the issuance of the most recent 
statement of the case or supplemental statement of the 
case in this claim. Thurber v. Brown, 5 Vet. App. 119, 126 
(1993).  Specifically, the veteran and his representative 
were informed that the Board intended to rely on Vietnam 
Order of Battle, by Shelby L. Stanton (U.S. News Books 
1991) to show what units served in Vietnam and The Vietnam 
Veterans Memorial Wall Page, at http://thewall-
usa.com/cgi-bin/search4.cgi. to show information about 
John Green, Jr.  A copy of the pertinent evidence was 
attached to the notice sent to the representative, and the 
veteran and his representative were afforded a period of 
60 days from the date of the forwarding letter to submit 
additional evidence, argument or comment.  In October 
2002, additional evidence and argument were received.   


FINDINGS OF FACT

1.  All evidence required for an equitable decision on 
veteran's appeal has been obtained.

2.  The veteran did not engage in combat with an enemy.

3.  The most persuasive contemporaneous military evidence 
is against the allegation that the veteran experienced 
combat stressors.

4.  The competent and probative medical evidence does not 
support a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304(f) (2002); Cohen v. Brown, 10 Vet. App. 128 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  It is recognized 
by the Board that the provisions of 38 U.S.C.A. § 5103A 
(duty to assist) did not become effective until the fall 
of 2000.  These provisions were considered by VA in the 
supplemental statement of the case (SSOC) issued in 
September 2002.  VA also had the opportunity to apply the 
duty to assist provisions found at 38 U.S.C.A. § 5107(b) 
(West 1991) that existed prior to November 2000 as 
indicated in the statement of the case (SOC) issued in 
October 1998.  Therefore, the development conducted by VA 
in this case fully meets the requirements of the old 
provisions of 38 U.S.C.A. § 5107 and the new provisions of 
38 U.S.C.A. § 5103A.  

The Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance 
Act of 2000 (VCAA) does not require further development 
because, "the provisions of (the new regulations) merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA."  66 Fed.Reg. 45620, 
45629 (Aug. 29, 2001); see also 38 U.S.C.A. §§ 5103, 
5103A.  

VA has also complied with notification requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A(b)(2).  In the Board 
remand of August 1999 and in a letter from the RO issued 
in June 2000, VA informed the veteran of the actions he 
must take and the type of evidence required in order to 
establish his current claim.  These documents also 
notified the veteran of the development that would be 
completed by VA in substantiating his claim.  In the SOC 
of October 1998 and subsequent SSOC's, VA specifically 
notified the veteran of the evidence that it had 
considered.  In addition, the SSOC of September 2002 fully 
informed the veteran of the provisions of law and 
regulation implementing the VCAA and clearly informed him 
that no further development was warranted in this claim.  
The September 2002 supplemental statement of the case set 
out the new regulations to implement the VCAA, including 
the specific duties of the veteran as well as VA.  Thus, 
the requirements of 38 U.S.C.A. §§ 5103(a) and 5103A have 
been met.  

The Board finds that all records pertinent to the current 
claim in the possession of the Federal government have 
been obtained, to include service medical and personnel 
records, VA treatment records, and medical evidence in the 
possession of the Social Security Administration (SSA).  
VA has also attempted to verify the veteran's claimed 
stressors with the military's Center for Research of Unit 
Records (Center) which responded with its conclusions and 
provided the appropriate unit histories in June 1997.  In 
addition, the veteran was afforded multiple VA 
compensation examinations regarding his claim for PTSD.  
Since September 1997, the VA examiners have noted an 
accurate medical history based on a review of the claims 
file and provided evidence/opinion on the existence and 
severity of the veteran's psychiatric disabilities.  
Therefore, these examinations are fully adequate for 
providing evidence regarding the existence and etiology of 
the claimed PTSD.  Finally, the veteran was afforded two 
different hearings before VA in May 1995 and July 1999.

The Board finds that no further development is required 
based on the remand instructions of August 1999.  It is 
determined that the RO has fully complied with these 
remand instructions to include requesting identification 
of all healthcare providers treating the claimed PTSD, 
obtaining medical evidence in the possession of the SSA, 
and obtaining a VA compensation examination conducted by a 
board of two psychiatric professionals.  Therefore, no 
further development is warranted based on these remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance 
would aid in the substantiation of the veteran's claims.  
38 U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for PTSD

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  According to 
38 C.F.R. § 3.303, a personality disorder is not a disease 
or disability that is entitled to service connection under 
the applicable laws and regulations.  Service connection 
for PTSD requires medical evidence diagnosing the 
condition in accordance with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MEDICAL DISORDERS 
(4th ed. 1994), (DSM-IV) credible supporting evidence that 
the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  If 
the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 
10 Vet. App. 128, 137-138 (1997);  Moreau v. Brown, 9 Vet. 
App. 389, 394- 395 (1996). 

During the pendency of this appeal, 38 C.F.R. § 3.304(f) 
was amended, effective March 7, 1997.  64 Fed. Reg. 32807-
32808 (1999).  The amended regulation, 38 C.F.R. § 
3.304(f) (1999), provides: Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  Prior 
to the regulation change, entitlement to service 
connection for PTSD required medical evidence establishing 
a clear diagnosis of the condition with credible 
supporting evidence that the claimed inservice stressor 
actually occurred and a link, established by medical 
evidence, between the current symptomatology and the 
claimed inservice stressor. 38 C.F.R. § 3.304(f) (1998).  

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has 
been concluded, VA must apply the regulatory version most 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a 
diagnosis of PTSD will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  If the VA determines that the veteran engaged in 
combat with the enemy and his alleged stressor is combat-
related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required, providing that such testimony is 
found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 146-47 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, the VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not 
combat related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service 
records that corroborate the veteran's testimony or 
statements.  See Cohen v. Brown, 10 Vet. App. at 147; 
Zarycki, 6 Vet. App. at 98.

On his entrance examination in July 1965, the veteran's 
psychiatric evaluation was reported to be normal.  Service 
medical records placed the veteran at the U. S. Naval 
Training Center in San Diego, California in July, 
September, and October 1965.  These records noted 
treatment onboard the U.S.S. Bayfield in December 1965, 
March and July 1966, and in early December 1967.  He was 
treated at the 
U. S. Naval Station in Long Beach, California in early 
December 1966.  In mid-December 1967, the veteran was seen 
at the U. S. Naval Amphibious Base in Coronado, 
California.  He received a screening examination and was 
found qualified to participate in survival, escape, and 
evasion training.  He received a separation examination in 
late January 1969 and his psychiatric evaluation was 
normal.

The veteran's service personnel records indicate that he 
reported to duty aboard the U.S.S. Bayfield (a troop 
transport ship) in late October 1965.  He was onboard the 
U.S.S. Bayfield from February 2 to February 16, 1967, from 
February 20 to March 10, 1967, on April 19, 1967, and from 
April 25 to May 19, 1967 when the ship participated in 
operations in Vietnam.  In February 1967, the U.S.S. 
Bayfield acted as a berthing ship (provided hotel services 
for 850 Seabees) at Danang, Vietnam.  In March 1967, the 
ship offloaded the 3rd Battalion, 9th Marines at Dong Ha, 
Vietnam, and loaded on the 2nd Battalion, 3rd Marines eight 
miles up the Cau Veit River.  In April 1967, the U.S.S. 
Bayfield became part of the Second Amphibious Ready Group.  
In late April 1967, the U.S.S. Bayfield participated in 
Operation Beaver Cage (part of the Union City Operation) 
30 miles south of Danang, Vietnam; and in May 1967 
participated in Operation Beau Charger (part of Operation 
Hickory) along the Vietnamese Demilitarized Zone (DMZ).  
The U.S.S. Bayfield was relieved of its duties in late May 
1967.  The veteran's duty with the U.S.S. Bayfield ended 
in late November 1967.  The ship's narrative history of 
1967 failed to disclose any involvement in actual combat 
or the taking of enemy fire during its operations in 
Vietnam.  He was assigned to the U. S. Naval Amphibious 
Base in Coronado, California from mid-December 1967 to 
early January 1968.

From January 1968 to January 1969, the veteran was 
assigned to a tour of duty with the U. S. Naval Support 
Activity in Danang, Vietnam.  His performance evaluations 
during this period indicated that his duty in Vietnam 
consisted of being a "security watch stander" at the 
Covered Storage facility in Danang.  It was noted that he 
was required to stand 6 to 12 hour perimeter watch and 
work on various working parties for perimeter improvement.  
This unit's Command History for 1968 noted that its 
mission was to conduct military logistics operations at 
ports and beaches for the support of U. S. Forces in I 
Corp.  The unit also provided, maintained, and operated 
facilities in I Corp.  The U. S. Naval Support Activity 
personnel were involved in the following combat related 
activities.  On March 10, enemy rockets caused damage to 
facilities at Cua Viet; on May 5, an enemy rocket attack 
hit the Danang Bridge Cargo Facility killing three U. S. 
personnel; on June 13, a procurement office in Danang was 
destroyed by a satchel charge wounding seven U. S. 
personnel; on September 20, a fire was started by sappers 
at the Lien Chieu tank farm near Red Beach, Danang.  The 
Command History also noted the personnel who had received 
medals during this year, to include Silver Star 
recipients; however, the veteran was not named in this 
list.  Letters of commendation and appreciation, addressed 
to the U. S. Naval Support Activity, were written by 
General W. C. Westmoreland in March and May 1968.  These 
letters commended the unit on its "...outstanding ability to 
maintain logistics support and the flow of vital material 
to U. S. Forces..." and its "...outstanding performance at all 
VN ports in recovering from congestion resulting from VA 
TET Offensive."  From late January 1969 to early February 
1969, the veteran was assigned to the U. S. Naval Station 
at Long Beach, California.

According to the veteran's Department of Defense (DD) Form 
214 dated in early February 1969, his last duty station 
was the Naval Support Activity in Danang, Vietnam.  While 
the veteran's military specialty title was not provided, 
its related civilian occupation was transportation water 
occupation.  Decorations awarded the veteran included the 
National Defense Service Medal, Vietnam Service Medal with 
two bronze stars, and the Republic of Vietnam Campaign 
Medal with device (1960).  The National Personnel Records 
Center (NPRC) responded to a VA inquiry in December 1992 
and noted that there was no actual evidence of combat 
activities in the veteran's file.

VA outpatient records dated from 1991 noted the veteran's 
claimed symptoms and assessments of PTSD.  Little 
discussion of the veteran's alleged military service was 
noted in these records.  A private outpatient record dated 
in March 2002 noted the veteran's claim that he had worked 
for the "CIA" during his Vietnam military service and that 
these records had been destroyed.

In a hospital summary of December 1982, the veteran 
claimed that he had served in Vietnam as a corporal for 
three years.  After leaving the military, the veteran 
claimed that he had tried to re-enlist in the U. S. Army 
in order to get back to Asia and see a woman he knew in 
Australia.  He indicated that he had liked combat, but 
admitted his fears of combat.  The diagnoses included 
"probable" PTSD, which the report indicated was based on a 
reported history of the disorder.  Other diagnoses 
included acute and chronic alcohol abuse and a character 
disorder that was probable borderline character structure.

A transfer summary of January 1992 noted the veteran's 
claim of serving three years in Vietnam doing "much [time] 
behind lines" and "much covert classified activity."  He 
asserted that he had witnessed a great deal of killing 
during these experiences.  The diagnoses were PTSD, 
alcohol dependence, and substance abuse.  A history taken 
in January 1992 noted the veteran's claim that he had 
served in military intelligence with the U. S. Marine Corp 
from 1965 to 1969.  A separate history taken during this 
hospitalization noted his allegation that he had worked as 
a mercenary soldier along the Suez Canal from 1970 to 
1971.  He was afforded a psychological evaluation with 
testing in January 1992.  His alleged military experience 
included three tours of duty in Vietnam and a year of work 
as a mercenary.  During testing, it was noted that the 
veteran had stopped several times to ask for help.  He had 
commented that there were many questions he had not 
understood and had guessed at the answer.  However, the 
examiner still found that overall the information appeared 
valid.  The test revealed the veteran had significant 
difficulty in perceptual accuracy and organization, but a 
florid psychosis did not appear to be present.  The 
diagnostic impressions included PTSD, alcohol dependence, 
and substance abuse.  A VA physician noted in a letter of 
January 1992 that the diagnosis of PTSD was based on the 
veteran's reported three tours in Vietnam.  

A VA discharge summary noted a period of hospitalization 
from March to May 1992.  It was reported that the veteran 
had been transferred after a six-week course on the PTSD 
unit when he became "clearly psychotic with much 
delusional material about experiences in Vietnam and the 
belief that he is a 'homicidal maniac.'"  It was noted 
that the veteran had claimed that he had killed people 
during his service in Vietnam, but the examiner noted 
there was no subjective evidence of this fact, even with a 
review of his VA claims file.  The diagnoses included 
schizophreniform disorder, schizotypal personality 
disorder, PTSD, and alcoholism in remission.  The Axis IV 
diagnosis included moderate, acute exposure to Vietnam-
related stimuli and moderate, chronic employment 
difficulties.  

A psychiatric evaluation of June 1992 noted the veteran's 
assertion that he had three tours of duty in Vietnam; 
however, he only described two periods of service in this 
country.  The first was from 1966-67 and the second was 
from 1968-69.  He asserted that his Vietnam service was 
with the U. S. Marine Corp and had included direct combat 
with the enemy.  The impressions were PTSD, polysubstance 
dependency in the past, and antisocial traits.  A VA 
discharge summary of June 1992 noted that the veteran had 
primarily been admitted for complaints of swelling in his 
jaw.  The diagnoses included PTSD.

The veteran submitted a stressor statement in December 
1992.  He claimed that he had served with the U. S. Marine 
Corp's 5th Division, 3rd Battalion in Vietnam from 1966 to 
1967.  He asserted that he had returned to Vietnam for 
service with the 
U. S. Marine Corp's 5th Division, 1st Battalion from 1968 to 
1969.  During this period of service he alleged that he 
had been involved in direct combat with the enemy which 
included firefights, ambushes, and amphibious landings.  
He claimed that during his Vietnam service he had "killed 
too many people."  The veteran alleged that his missions 
with the U. S. Marine Corp were classified as "4 Class A 
Top Secret Operations."  These missions included 
"Operation Beaver, Operation Beaver Cage, Operation Star, 
and Operation Star Shell."  He asserted that his missions 
with the U. S. Marine Corp took him everywhere from Saigon 
all the way to Hanoi.  It appears that the veteran's most 
traumatic stressor happened in December 1968 when he 
reportedly was supposed to go on a "search/find and 
destroy" mission up the Perfume River.  He claimed that a 
friend of his named John Green, Jr., age 18, took his 
place on this mission and was killed.  The veteran alleged 
that he was so angered over this death that he went 
"crazy" and volunteered for all missions available.  He 
asserted that during this period he killed any Vietnamese 
civilian he found, to include children.  He claimed that 
he had 29 confirmed kills and was a "confirmed killer."

A VA social survey was prepared in March 1993.  The 
veteran claimed that he had been drafted into the U. S. 
Marine Corp at age 18 and served three tours of duty in 
Vietnam.  He also claimed that he had worked as a 
mercenary along the Suez Canal in 1970 and been involved 
in "running guns" and extracted gold teeth from corpses to 
earn extra money.

On a VA psychiatric examination in April 1993, the veteran 
denied any psychiatric problems or alcohol/drug abuse 
prior to his military service.  He indicated that he had 
received a draft notice for the U. S. Army, but instead 
had enlisted in the U. S. Navy in 1965.  However, he 
claimed that he had spent three tours of duty in Vietnam 
with the U. S. Marine Corp.  He alleged that his 
predominate duties in Vietnam were with intelligence and 
covert operations.  The veteran claimed that these 
operations were still classified and he would not relate 
the details of these operations for fear of criminal 
prosecution by the U. S. Government.  He also alleged that 
his military records from this period had disappeared as a 
result of actions by the U. S. Government.  The veteran 
asserted that he was trained by the military as an 
assassin to work on search and destroy missions to kill 
enemy personnel.  He claimed that much of his time during 
the Vietnam War was spent deep in enemy territory.  The 
veteran alleged that the worst thing to happen during his 
wartime experience was the death of an 18 year old soldier 
he had mentored in his unit.  It was noted by the veteran 
that he was a "sadist" and had loved his experiences in 
Vietnam and loved to kill.  He claimed that he had very 
much wanted to return to Vietnam in 1970, but was denied 
reenlistment.  The veteran again alleged that he had 
served as a mercenary during the "Suez Canal conflict."  
On examination, there was no evidence of delusion or 
hallucinations or other indicators of a psychotic 
disorder.  However, there was a very strong paranoid 
"flavor" to much of his thought content.  It was noted by 
the examiner that he had reviewed the veteran's claims 
file and there was a discussion of the veteran's recent 
medical history; however, the examiner did not provide a 
discussion of the veteran's service records.  The 
diagnoses included PTSD, delusional (paranoid) disorder, 
and schizotypal disorder.

A VA therapist prepared a note in January 1995 that 
indicated the veteran had served three tours of duty in 
Vietnam with the U. S. Marine Corp from 1966 to 1969.  It 
was revealed that the veteran was obsessed with his 
Vietnam experiences.  The therapist noted the veteran had 
severe PTSD.  In a notice of disagreement (NOD) received 
in February 1995, the veteran alleged that he had three 
tours of duty with the military in Vietnam.  He claimed 
that each tour had lasted 13 months. 

At his hearing on appeal in May 1995, the veteran 
testified that he had received boot camp in the U. S. Navy 
in 1965.  His initial assignment was onboard the U.S.S. 
Bayfield, a troop transport.  He claimed that during his 
initial voyage to Vietnam, it had been announced over the 
ship's intercom that all navy personnel on board, except 
for the captain and other essential personnel, were to be 
immediately incorporated into the U. S. Marine Corp.  It 
was noted by the veteran that this announcement was to 
remain classified.  He alleged that this change was made 
due to the lack of personnel after the increased intensity 
of the Vietnam War.  However, apparently contradicting 
himself, the veteran also claimed that he had stayed 
onboard the U.S.S. Bayfield from 1966 to 1967 and traveled 
with the ship conveying troops throughout the Pacific 
Ocean.  He also claimed that he had served with the U. S. 
Marine Corp's 5th Division in three different battalions to 
include the 1st, 2nd, and 3rd.  He could not remember the 
companies he served with, but believed one of them was "3rd 
Company."  Other units he claimed to have served with in 
Vietnam included the 82nd Airborne Division, the 10th 
Division, and "TMI."  He claimed that his covert 
operations were with a unit called "Security Intelligence, 
Class A, Top Secret."  The veteran testified that he had 
not received any specialized training when he was 
initially assigned to the U. S. Marine Corp, but did 
receive a "refresher course" in December 1967 prior to 
another tour in Vietnam.  Even though he had significant 
combat experience in Vietnam, the veteran acknowledged 
that he had never been injured or received a 
medal/citation for combat or valor.  He did allege that 
his U. S. Marine Corp unit had received a Marine Unit 
Citation and a Presidential Unit Citation.  The veteran 
testified that when he left Vietnam in 1969 an officer had 
destroyed his military file and informed him that if he 
ever discussed the details of his classified missions he 
would be imprisoned.  The veteran alleged that his fellow 
Marine and friend, John Green, Jr., had been killed in 
combat in October 1968 or October 1969.  His other alleged 
stressors included Vietnamese women who would strap 
explosives to themselves and try to kill U. S. service 
personnel in the explosions, Vietnamese children that 
would throw grenades at U. S. service personnel, and 
nighttime firefights.

In a military history provided sometime in the early 
1990's (and received by the RO in June 1995), the veteran 
claimed that he had received advanced training onboard his 
ship to Vietnam.  He alleged that his military job was 
intelligence, long and short range reconnaissance patrols, 
security at the city of Hue, Vietnam, and to kill men, 
women, children and burn villages down.  He claimed that 
he had witnessed the "St. Valentine's Day massacre" at 
Hue, Vietnam, in 1968.  The veteran asserted that he did 
not mind his assignments in Vietnam as they got him out 
into the "boonies" and away from the base camps.  On a 
standardized questionnaire, the veteran marked affirmative 
answers indicating his wartime experiences included enemy 
indirect fire (mortar/rocket/artillery), enemy direct 
fire, witnessed the wounding/killing of enemy and American 
personnel, unintentionally and willfully 
injured/tortured/killed Vietnamese, and witnessed the 
death of a close friend.  He claimed that he had tried to 
reenlist in the military in 1970, but was denied by a 
military psychiatrist.

A letter from a Vet Center dated in June 1995 and prepared 
by the veteran's counselor and therapist, noted that the 
veteran had been seen for psychiatric complaints in 1982 
and 1983.  He was again seen in 1991 and 1992 for symptoms 
of PTSD.  The writers' impression was that the veteran 
suffered with chronic PTSD.

The veteran submitted a written statement in June 1995 
that described his military history and stressors.  These 
claims were similar to those previously noted.  This 
included conducting various amphibious landings and combat 
missions with the U. S. Marine Corp's 5th Division in 
Vietnam.  In addition, he claimed that he was assigned to 
guard a storage facility, but insisted that this duty was 
with the 
U. S. Marine Corp.  He also insisted that he was involved 
in search and destroy, and intelligence missions with the 
U. S. Marine Corp that took him miles from any base camp.  
He claimed that his friend was killed on a mission in 
August 1968 after taking his place.  The veteran alleged 
that his name was John Green, Jr., he was 18 years old, 
and had served eight months in Vietnam at the time of his 
death.

The veteran was given a VA psychological evaluation with 
testing in September 1997.  He noted that he had initially 
joined the U. S. Navy in 1965, but was switched to the U. 
S. Marine Corp because he would not take orders very well 
and was deemed unfit to serve in the U. S. Navy.  He 
claimed that he had three tours of duty in Vietnam with a 
U. S. Marine Corp security intelligence unit.  The veteran 
indicated that he could have received a Purple Heart medal 
for his Vietnam service, but apparently decided to turn it 
down.  After his service in Vietnam, he noted that he had 
fought with a mercenary unit for 18 months in the Suez 
Canal area.  The examiner commented that the veteran was 
vague and confused about historical reporting.  He claimed 
that he could speak Spanish, Italian, Apache, and 
Vietnamese.  However, it was determined that the veteran's 
reading ability was questionable and his psychological 
testing was administered on audiotape.  It was noted by 
the examiner that the veteran had so exaggerated out of 
proportion his test results as to make them 
uninterpretable.  The examiner commented:

[The veteran] is a very disorganized 
and actively psychotic individual, 
based on interview data, test results, 
and review of the records.  [PTSD] may 
be a part of his symptom complex, but 
that is difficult to tell at this 
point.  Records certainly verify [PTSD] 
symptomatology almost 19 years ago; but 
again, primary diagnosis is a psychotic 
disorder.

Individuals with psychotic disorders 
are certainly more prone to a variety 
of other clinical syndromes, including 
[PTSD].  The psychotic disorder most 
likely predates any PTSD symptoms.  At 
this point, I don't believe that he 
meets all the diagnostic criteria for 
PTSD.  There are no indications that he 
responded to his combat experiences 
with intense fear, helplessness, or 
horror.  In fact, [the veteran] admits 
that he enjoyed the combat experiences.  
His symptom reports cannot be 
considered reliable based on the 
cognitive confusion evidence in this 
man.  

The diagnoses were psychotic disorder, probable paranoid 
schizophrenia, history of alcohol abuse, and schizotypal 
personality disorder.

A number of letters were prepared in July 1999 by the 
veteran's friends.  These individuals noted the veteran's 
current psychiatric symptomatology and indicated their 
belief that this was related to the veteran's wartime 
experiences and/or PTSD.

At his Board hearing in July 1999, the veteran provided 
testimony similar to that presented at the hearing on 
appeal in May 1995.  In addition, he claimed that his 
military records from 1967 to 1969 no longer existed.  

In April 2001, the veteran's SSA records were received by 
VA.  These records indicate that the veteran was awarded 
SSA disability benefits on the basis of his psychiatric 
disability to include PTSD and alcohol dependence.  The 
records reviewed by the SSA primarily were the veteran's 
VA treatment records.

A VA psychological evaluation and testing was provided to 
the veteran in early May 2001.  It was noted by the 
examiner that the veteran had unusual ideation when 
discussing his claimed Vietnam War experiences.  During 
vivid descriptions of these combat experiences he would 
reportedly smile.  In one instance, the veteran claimed 
that his "small unit of specialized combat individuals" 
was camped within sight of the Great Wall of China.  At 
times he would claim that he could not divulge the details 
of his missions in Vietnam, as they were top secret.  This 
examiner noted that he had reviewed the veteran's actual 
military records which indicated he had served with the U. 
S. Navy from 1965 to 1969 and spent time aboard the U.S.S. 
Bayfield.  When confronted with this information, the 
veteran claimed that his military occupational specialty 
had been "security intelligence class A, top secret."  He 
claimed that records of this activity had been destroyed 
by the U. S. Government.  This examiner also noted that 
the Center had confirmed that the ship and units to which 
the veteran had been assigned may have been exposed to 
combat, but on questioning the veteran he denied 
experiencing any stressors while attached to any U. S. 
Navy ship or unit.  Instead, he insisted his combat 
experiences had been with land-based groups of specialized 
soldiers or on small watercraft entering the interior of 
Vietnam via the river system.  The examiner commented:

His claim for combat-related [PTSD] 
seems to be based entirely on his self-
report.  It seems that his previous 
diagnoses of [PTSD] have been all based 
on this man's self-report.  
Unfortunately for [the veteran], his 
self-reports have sometimes been 
inconsistent and, more frequently than 
not, he has been confused and 
disorganized when discussing his 
military history.

Regarding his claimed PTSD symptomatology, the veteran 
reported having flashbacks.  However, he acknowledged 
using psychodelic medications like LSD in the past that 
also resulted in flashbacks.  It was noted that the 
veteran was not administered any psychological testing as 
his prior testing in 1997 had been so exaggerated that it 
rendered the testing uninterpretable.  It was the 
examiner's impression that there was no convincing 
evidence that the veteran had ever engaged in combat 
activities and it seemed that his reports of combat 
activities were delusionally-based fantasies.  The 
diagnoses were psychotic disorder, history of alcohol 
abuse, history of polysubstance abuse, and mixed 
personality disorder with schizotypal and antisocial 
features.

The veteran was given a VA psychological examination in 
mid-May 2001.  He claimed that he had initially served 
with the U. S. Navy but was soon transferred to the U. S. 
Marine Corp for duty in Vietnam.  He claimed he had been 
on three tours of duty.  When questioned on specifics of 
his Vietnam experience, the veteran refused to comment as 
he claimed that this information was classified.  However, 
he did disclose he had worked in intelligence and been all 
over Vietnam, even to Hanoi.  He also noted that his 
military records from Vietnam had been destroyed.  The 
examiner reported that the veteran had claimed to be 
fluent in other languages to include "Mexican" and 
Vietnamese; however, when asked to say something in these 
languages he refused.  It was also noted that the 
descriptions of booby traps that the veteran had allegedly 
placed around where he lived were somewhat unbelievable.  
This examiner commented:

Prior to the interview, multiple 
records were reviewed.  Records seem to 
support a diagnosis of [PTSD], but my 
impression is that this diagnosis was 
based on the assumption that [the 
veteran] had served in combat.  
Apparently the records documenting 
service that are available for review 
indicated that [the veteran] apparently 
served in the Navy, and there is no 
documentation that he was exposed to 
combat conditions or experienced any 
significant trauma while aboard ship.  
In reviewing the records, I could not 
find any good descriptions in any of 
the reports of combat-related trauma 
that could be verified.  It would 
appear that most of the examiners took 
[the veteran] at his word.

This examiner concluded that the veteran's credibility was 
highly questionable.  Given the questions about the 
veteran's credibility, the examiner opined that he was 
unable to make a firm diagnosis or relate the veteran's 
psychiatric problems to his military service.

A VA psychiatric examination was also afforded the veteran 
in September 2001.  This examination report indicated that 
it had been prepared in connection with an opinion by a 
board of two psychiatrists.  The veteran again presented a 
history of traumatic combat experiences from 1966 to 1969 
while allegedly serving with the U. S. Marine Corp.  The 
examiner indicated that this history was not corroborated 
by the military records and disclosed this fact to the 
veteran.  The veteran responded that his combat record had 
been destroyed prior to his leaving Vietnam.  The veteran 
acknowledged drinking one case of beer a week and at times 
consuming a 12-pack of beer per day.  He also noted use of 
numerous illegal drugs to include hallucinogens.  However, 
he claimed that he had not used illegal drugs in the past 
10 years.  The examiner noted that the veteran talked 
freely and at great length about his alleged combat feats 
and about symptoms of PTSD; however, with a lack of 
documented corroboration, his stories and his manner of 
relating them seemed to make them quite fantastic and 
unbelievable.  It was felt that it was highly unlikely 
that the veteran met any criteria for the DSM's diagnosis 
of PTSD.  In summation, the examiner concluded that the 
veteran did not have PTSD that was related to his military 
service.  The diagnosis was a mixed type personality 
disorder.

In December 2001, another VA psychiatrist prepared an 
addendum to the September 2001 examination report.  He 
indicated that he concurred with the September 2001 
examiner.  In addition, he indicated that the military 
records did not support the conclusion that the veteran 
had engaged in combat duty.  He also felt that the veteran 
had not stated any specific incident that would qualify 
under criteria A of the DSM for a diagnosis of PTSD.  
Finally, the examiner found that the veteran's mental 
status examination and reported symptomatology were more 
consistent with a severe personality disorder than PTSD.  
The diagnoses were alcohol abuse and possible dependency, 
history of substance abuse, and personality disorder with 
mixed features for schizotypal and antisocial personality.

Received in October 2002, were various documents from the 
veteran.  An October 2002 statement from a private mental 
health center, with attached treatment notes, indicates 
that the veteran had PTSD related to Vietnam service of 42 
months.  

The veteran also submitted a letter dated in October 2002 
from DRG in order to corroborate some of the statement he 
made about his combat service.  DRG admitted that he was a 
"little foggy on some things" since more than 30 years had 
elapsed from the time the events took place.  He recalled 
that he met the veteran while serving on the USS Bayfield 
APA 33.  He stated that although official records might 
not document combat experience that did not mean that they 
did not happen each day.  He indicated that they came 
under rocket and mortar attacks on numerous occasions.  On 
one occasion, the veteran approached him and told him that 
he had grabbed a baby from its mother's arms and threw it 
into the river; DRG was not with the veteran at the time 
of that incident.  When he and the veteran later traveled 
"up river" they did not engage in combat; they were 
stationed with a marine unit but he could not remember 
which unit, though at the time, they did engage in combat.  
On another occasion when he and the veteran were to watch 
a prisoner, the veteran hit the prisoner many times.  The 
veteran later regretted such action.      



Analysis

Based on the veteran's descriptions of his service onboard 
a U. S. Navy troop transport and his alleged clandestine 
missions for the U. S. Marine Corp, the undersigned finds 
that he did not engage in combat with an enemy.  The 
phrase "engaged in combat with the enemy" found at 
38 U.S.C.A. § 1154(b) requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The determination of whether a 
particular veteran engaged in combat with an enemy is a 
factual determination based on the circumstances of a 
particular veteran's military service.  VAOPGCPREC 12-99 
(Oct. 18, 1999); see also Gaines v. West, 11 Vet. App. 353 
(1998).  

There is no evidence that the veteran was awarded a 
medal/decoration for combat or valor.  The decorations 
noted in the veteran's military records merely indicate 
his service in South Vietnam during a period of war, not 
actual engagement in combat.  The veteran has never 
asserted nor do the military records reflect that the 
U.S.S. Bayfield was ever attacked by an enemy.  While the 
Center indicated in June 1997 that the veteran's U. S. 
Navy unit in Vietnam was exposed to "combat activity," a 
review of the history of the U. S. Naval Support Activity 
and the description of the veteran's duties with this unit 
show that he was not located at the places where combat 
incidents were noted.  That is, there is no indication in 
the unit history that an enemy attack happened at the 
Covered Storage facility in Danang, Vietnam, nor is there 
any mention of attacks on work parties improving perimeter 
defenses.  In addition, the veteran's descriptions of his 
combat experiences do not fit the military description of 
his duties and activities in Vietnam.  In fact, the 
examiner of May 2001 confronted the veteran with this 
inconsistency, and he affirmatively denied any combat 
experiences with the units noted in his military records.  
There is no evidence in the military records that the 
veteran ever left the U.S.S. Bayfield or the U. S. Naval 
Support Activity's base in Danang during his deployments 
to Vietnam.  The veteran has claimed that the records of 
his combat missions were destroyed by the U. S. Government 
and that from approximately 1967 until his separation in 
1969 his military records do not exist.  The service 
personnel records clearly indicate what his service was 
during this period.  Specifically, these records include 
his quarterly performance reviews prepared by the U. S. 
Naval Support Activity during 1968.  As the veteran's 
alleged stressors are not consistent with the 
circumstances, conditions, or hardships of his documented 
military service, the Board finds that the presumptions of 
38 U.S.C.A. § 1154(b) are not warranted in the current 
case.

The military evidence does confirm the following.  From 
1965 to 1967, the veteran served aboard a troop transport 
ship, the U.S.S. Bayfield, that moved throughout the 
Pacific Ocean.  The records also corroborate that the 
veteran participated in amphibious landing operations in 
Vietnam during 1967, but there is no indication in the 
military history for this ship that its personnel came 
under attack by the enemy during these operations.  There 
is no evidence that any personnel assigned to the U.S.S. 
Bayfield during its brief stays in Vietnam at any time 
were assigned to duty on shore or with the U. S. Marine 
Corp.  The records confirm that the veteran underwent 
survival, escape, and evasion training in December 1967 
prior to a tour of duty for one year as a security guard 
at a Naval facility in Danang, Vietnam.  There is no 
indication in the veteran's duty description that he had 
any assignments off this base.  He returned from Vietnam 
in January 1969.

The veteran has alleged that he served three 13 month 
tours of duty in Vietnam with a covert unit of the U. S. 
Marine Corp.  He alleged that this unit was assigned to 
various battalions of the U. S. Marine Corp's 5th Division.  
He has claimed that the name of this covert unit was 
something similar to "Security Intelligence, Class A, Top 
Secret."  A review of Vietnam Order of Battle, by Shelby 
L. Stanton (U.S. News Books 1991), does not list such a 
unit serving in Vietnam.  In addition, the 5th Division of 
the U. S. Marine Corp did not serve in Vietnam.  Only the 
1st and 3rd Marine Divisions were deployed to Vietnam.  The 
5th Marine Regiment with its 1st, 2nd, and 3rd battalions was 
deployed to Vietnam during the period of the veteran's 
military service.  Id. at 259-263.  However, he has 
repeatedly insisted that his service was with the 5th 
Marine Division.  In addition, the military records 
clearly indicate that his entire military service was with 
units of the U. S. Navy.  Other than his one year tour 
with the U. S. Naval Support Activity, the veteran's 
service in Vietnam amounted to a number of days while 
serving onboard the U.S.S. Bayfield.  Thus, the time, 
places, and circumstances of the veteran's alleged combat 
stressors are not corroborated by the contemporaneous 
military records.

The veteran has alleged that his most stressful experience 
during his service in Vietnam was learning of the death of 
his friend, John Green, Jr.  He claimed that this 
individual was a U. S. Marine, aged 18, who he had 
mentored in the ways of combat.  It was alleged that this 
individual had taken the veteran's place on a covert 
mission up the Perfume River that resulted in his death, 
sometime between August 1968 and October 1969.  (The Board 
notes that it is clear the veteran was separated from 
active military service in February 1969.)  The Center did 
not corroborate this event, as the veteran's only military 
records noted service with the U. S. Navy during this 
period.  In support of this contention, the veteran 
submitted a copy of a photograph of the Vietnam Veterans 
Memorial in Washington, D.C., that listed the name "John 
Green, Jr." as one of the individuals killed during the 
Vietnam War.  This name is located on Panel 07E, Line 107 
of the memorial.  According to the biography of this 
individual, he was a corporal in the U. S. Marine Corp and 
was killed by small arms fire on May 24, 1966.  At the 
time of his death he was 20 years old and had served in 
the military for two years.  See The Vietnam Veterans 
Memorial Wall Page, at http://thewall-usa.com/cgi-
bin/search4.cgi.

It is clear based on the above evidence, that John Green, 
Jr., identified by the veteran himself on the Vietnam 
Veterans Memorial, could not have served with him in any 
type of unit, let alone a covert unit.  This Marine died 
approximately two and a half years prior to the dates 
provided by the veteran.  The military records clearly 
indicate that the veteran was serving aboard the U.S.S. 
Bayfield in October 1966 and that this ship was not in 
Vietnam at that time.  In addition, this Marine would have 
been six years older than claimed and an experienced 
combat veteran by the time the veteran allegedly met him 
in 1968.  Obviously, this Marine would not have required 
any mentoring in combat skills by the veteran who has 
acknowledged that he received little or no specialized 
combat training.

The only evidence supporting the veteran's alleged combat 
stressors is his own assertions, lay statements from July 
1999 that were prepared by individuals who had no direct 
knowledge of the veteran's military service, and a 
statement in 2002 from a military associate .  As the 
objective evidence overwhelming contradicts the veteran's 
allegations, his lay statements are found not to be 
credible.  His lack of credibility was also questioned on 
many of his recent psychiatric examinations.  During 
recent examinations, he claimed that he could speak a 
number of different languages.  However, when asked by the 
examiner to do so, he inexplicably refused.  The 
psychological testing has also noted the veteran's lack of 
reading ability, which further questions his allegation of 
being multi-lingual.  At best, the veteran's allegations 
of combat stressors are the result of his delusional 
thinking, as this possibility is supported by the medical 
opinions since September 1997 which found no basis for the 
veteran's claims after a review of his military records.  

As to the lay statements from 1999, they are also 
unsupported by corroborating competent evidence.  The 2002 
military associate initially noted that the recollections 
were foggy due to the passage of time, thereby rendering 
them of lesser probative value.  Further, as discussed 
above, the Board finds the service or other documents to 
be of greater weight and places more reliance on them.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, the 
Board finds that the veteran's alleged stressors have not 
been confirmed by either the military or lay evidence.

The Court held in Cohen v. Brown, 10 Vet. App. 128, 153 
(1997), that if a veteran has received a diagnosis of PTSD 
from a competent medical professional, the VA must assume 
that this diagnosis was made in accordance with the 
applicable psychiatric criteria in regard to the adequacy 
of the symptomatology and the sufficiency of the stressor.  
If the veteran has received such a diagnosis, the VA can 
only reject it based on a finding that the preponderance 
of the evidence is against: 1) a PTSD diagnosis, 2) the 
occurrence of the in-service stressor(s), or 3) the 
connection of the present condition to the in-service 
stressor.  The adequacy of a stressor, sufficiency of 
symptomatology, and diagnosis are all medical 
determinations.  See 38 C.F.R. § 4.125(b); Cohen, 10 Vet. 
App. at 143, 144.  However, it is the Board's 
responsibility to assess the credibility and weight to be 
given to evidence.  The VA is required to submit a clear 
analysis of the evidence that it finds persuasive or 
unpersuasive with respect to a particular issue.  
38 U.S.C.A. § 7104(d)(1) (West 1991); See also Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993).  If a fair preponderance 
of the evidence is against a claim, then it is to be 
denied.  Hayes, 5 Vet. App. at 70; see also Cohen, 10 Vet. 
App. at 150, 151 (The Board may deny a claim for service 
connection for PTSD, after appropriate medical 
clarification has been obtained, based on an adequate 
statement of reasons and basis).

The veteran has asserted that his current psychiatric 
disability is PTSD and related to his military service.  
However, as a lay person, he is not competent to render 
diagnoses or opinions on etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
must solely rely on the medical evidence and competent 
medical opinion when adjudicating these issues.

For the last decade and more, the veteran has received 
numerous psychiatric evaluations with varying diagnoses.  
During the 1990's and subsequently, veteran received a 
number of diagnoses for PTSD.  However, these examinations 
clearly noted a history of three years of combat with a 
covert unit of the U. S. Marine Corp.  As noted above, the 
preponderance of the evidence shows that this factual 
background is incorrect.  In addition, there is no 
indication in these reports that the examiners had access 
to, or conducted, a thorough review of the veteran's 
military and medical history.  Based on the Court's 
opinions in Hayes and Cohen, the Board is not required to 
accept all physician's opinions as equally persuasive.  
The majority of the medical opinions that diagnosed PTSD 
appear to be based on the veteran's subjective claims 
regarding his alleged stressors and medical history.  
Thus, these medical opinions would not carry as probative 
a value as diagnoses based on a thorough examination of 
the veteran, psychological testing, and a thorough review 
of his military and medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995) (The VA is not required to 
accept a physician's opinion that is based upon the 
claimant's recitation of medical history).

The discharge summary of May 1992 noted that the veteran's 
claimed combat stressors were not supported by his 
military records and indicated that his claims were the 
result of delusions.  However, the writer again 
inexplicably included PTSD as one of the diagnoses.  The 
reasons and bases provided by this examiner do not support 
this diagnosis and appear to argue against such a 
diagnosis.  The VA examiner of April 1993 indicated that 
the veteran's claims file had been reviewed and provided 
diagnoses to include PTSD.  However, the listed stressors 
are those that have not been corroborated by the military 
evidence.  Based on this examiner's discussion, it appears 
that the only evidence reviewed in the claims file was the 
post-service medical records.  There is no discussion by 
this examiner of the military records or how this 
contradictory evidence was reconciled in order to arrive 
at a diagnosis of PTSD.

Finally, since September 1997, the veteran has received 
five different psychological or psychiatric examinations 
from VA.  The examiners of September 1997, May 2001, 
September 2001, and December 2001 all ruled out PTSD.  
These examiners noted specific claimed stressors, medical 
history, and symptomatology.  They had access to the 
veteran's entire military and medical history and based 
their opinions on detailed reasons and bases outlined in 
the examination reports.  While symptoms similar to PTSD 
were noted, all these examiners concluded that the 
veteran's psychiatric disability did not warrant a 
diagnosis of PTSD.  These examiners all provided either 
diagnoses for a psychotic/schizophrenic type disorder or a 
personality disorder.  There is no medical opinion of 
record that has linked these disorders with the veteran's 
military service.  These examiners also indicated that the 
veteran's claimed military stressors appeared to be the 
result of delusional thinking.

Based on the above analysis, the majority of the most 
persuasive medical opinions of record have determined that 
the veteran does not currently suffer with PTSD.  




Conclusion

The contemporaneous military evidence does not corroborate 
the veteran's claim that he engaged in combat with an 
enemy.  The preponderance of the contemporaneous military 
evidence shows that the veteran's claims of combat 
stressors are not credible.  Finally, the preponderance of 
the most probative medical evaluations has ruled out a 
diagnosis of PTSD.  Therefore, the Board must deny the 
veteran's claim for entitlement to service connection for 
PTSD.

According to 38 U.S.C.A. § 5107(b), when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to a claim, the 
benefit of the doubt must be resolved in the veteran's 
favor.  However, as the preponderance of the evidence is 
against the veteran's claims in this case, the provisions 
of 38 U.S.C.A. § 5107(b) are not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

